DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 23-32, 34-36, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCuen (US 2011/0204119).

Regarding claim 21, McCuen discloses a surgical system (Fig. 1, item 10), comprising: 
an end effector (Fig. 1, item 160), comprising: 
a first jaw (Fig. 1, item 164); and 
a second jaw (Fig. 1, item 162) movable relative to the first jaw between an open position and a closed position (Para. 0043); 
a firing member (Fig. 8, item 213) movable from a proximal position toward a distal position during a firing stroke; 
an elongate shaft (Fig. 1, item 140); 
(Para. 0045), wherein the end effector is rotatable relative to the elongate shaft about the articulation joint (Para. 0045); 
an articulation control system (Fig. 1, item 170) configured to rotate the end effector about the articulation joint (Para. 0060-0065); 
a closure system (Fig. 7, item 210) configured to move the second jaw toward the closed position (Para. 0068); 
a motor (Fig. 6, item 200) configured to drive the firing member toward the distal position (Para. 0066); and 
a control system (Fig. 12), configured to: 
cause the motor to drive the firing member to a first position between the proximal position and the distal position (Para. 0118-0124); 
determine a time required to drive the firing member to the first position (Para. 0118-0124); and 
set a motor velocity of the motor based on the determined time (Para. 0118-0124).

Regarding claim 23, McCuen discloses the surgical system wherein the control system is further configured to cause the motor to drive the firing member from the first position toward the distal position at the motor velocity (Para. 0126-0127).

Regarding claim 24, McCuen discloses the surgical system wherein the end effector further comprises a staple cartridge (Fig. 9, item 164) comprising a plurality of staples (Fig. 9, item 66) removably stored therein.

Regarding claim 25, McCuen discloses the surgical system wherein the staples are deployable from the staple cartridge (Para. 0072) based on the firing member moving toward the distal position (Para. 0072).

Regarding claim 26, McCuen discloses the surgical system wherein the firing member comprises a cutting edge (Para. 0071-0072).

Regarding claim 27, McCuen discloses the surgical system further comprising a handle assembly (Fig. 1, item 112) extending proximally from the elongate shaft (Para. 0046-0047).

Regarding claim 28, McCuen discloses a surgical system (Fig. 1, item 10), comprising: 
an end effector (Fig. 1, item 160), comprising: 
	an elongate channel (Fig. 8);
an anvil (Fig. 1, item 162) rotatable relative to the elongate channel between an open position and a clamped position (Para. 0043); and 
a fastener cartridge (Fig. 1, item 164) removably positioned in the elongate channel (Para. 0043) wherein the fastener cartridge comprises a plurality of fasteners (Fig. 9, item 66) removably stored therein;
a firing member (Fig. 8, item 213) movable from a starting position toward an ending position during a firing stroke; 
an elongate shaft (Fig. 1, item 140); 
an articulation joint (Para. 0045), wherein the end effector is rotatable relative to the elongate shaft about the articulation joint (Para. 0045); 
an articulation control system (Fig. 1, item 170) configured to rotate the end effector about the articulation joint (Para. 0060-0065); 
a clamping system (Fig. 7, item 210) configured to move the anvil toward the clamped position (Para. 0068); 
a motor (Fig. 6, item 200) configured to drive the firing member toward the fired position (Para. 0066); and 
a control system (Fig. 12), configured to: 
cause the motor to drive the firing member to a first position between the starting position and the ending position (Para. 0118-0124); 
(Para. 0118-0124); 
absent a user input, set a motor velocity of the motor based on the determined time (Para. 0118-0124) (Para. 0126-0127).

Regarding claim 29, McCuen discloses the surgical stapling system further comprising a user interface (Fig. 3, item 120) operably coupled to the control system, wherein the user interface comprises a display (Fig. 3, item 122), and wherein the display is configured to display selectable motor velocities based on the measured time (Para. 0120).

Regarding claim 30, McCuen discloses the surgical stapling system wherein the control system is configured to set a user-selected motor velocity (Para. 0120) of the motor based on a user providing the user input to the user interface (Para. 0054-0055), and wherein the user input corresponds to one of the selectable motor velocities (Para. 0120).

Regarding claim 31, McCuen discloses the surgical stapling system wherein the control system is configured to set the motor velocity of the motor (Para. 0120) absent the user providing the user input to the user interface within a predetermined amount of time (Para. 0120-0128).

Regarding claim 32, McCuen discloses the surgical stapling system wherein the control system is further configured to cause the motor to drive the firing member from the first position toward the ending position at the motor velocity (Para. 0126-0127).

Regarding claim 34, McCuen discloses the surgical stapling system wherein the staples are deployable from the staple cartridge (Para. 0072) based on the firing member moving toward the ending position (Para. 0072).

Regarding claim 35, McCuen discloses the surgical system wherein the firing member comprises a cutting edge (Para. 0071-0072).

Regarding claim 36, McCuen discloses a surgical system (Fig. 1, item 10), comprising: 
an end effector (Fig. 1, item 160), comprising: 
	an elongate channel (Fig. 8);
an anvil (Fig. 1, item 162) rotatable relative to the elongate channel between an open position and a clamped position (Para. 0043); and 
a fastener cartridge (Fig. 1, item 164) removably positioned in the elongate channel (Para. 0043) wherein the fastener cartridge comprises a plurality of fasteners (Fig. 9, item 66) removably stored therein;
a firing member (Fig. 8, item 213) movable from a proximal position toward a fired position during a firing stroke; 
an elongate shaft (Fig. 1, item 140); 
an articulation joint (Para. 0045), wherein the end effector is rotatable relative to the elongate shaft about the articulation joint (Para. 0045); 
an articulation control system (Fig. 1, item 170) configured to rotate the end effector about the articulation joint (Para. 0060-0065); 
a clamping system (Fig. 7, item 210) configured to move the anvil toward the clamped position (Para. 0068); 
a motor (Fig. 6, item 200) configured to drive the firing member toward the fired position (Para. 0066); and 
a control system (Fig. 12), configured to: 
cause the motor to drive the firing member to a first position between the unfired position and the fired position (Para. 0118-0124); 
determine a time required to drive the firing member to the first position (Para. 0118-0124); 
set a motor velocity of the motor based on the determined time (Para. 0118-0124); and 
cause the motor to translate the firing member from the first position toward the fired position at the motor velocity (Para. 0126-0127).

Regarding claim 38, McCuen discloses the surgical fastening system wherein the fasteners are deployable from the fastener cartridge (Para. 0072) based on the firing member moving toward the distal position (Para. 0072).

Regarding claim 39, McCuen discloses the surgical system wherein the firing member comprises a cutting edge (Para. 0071-0072).

Regarding claim 40, McCuen discloses the surgical fastening system further comprising a handle assembly (Fig. 3, item 110) extending proximally from the elongate shaft, and wherein the handle assembly comprises a display (Fig. 3, item 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over McCuen in view of Leimbach et al (US 2015/0272583), hereinafter Leimbach.

Regarding claim 22, McCuen is silent about the surgical system wherein the control system is further configured to calculate a tissue thickness of tissue positioned between the first jaw and the second jaw based on the determined time.
However, Leimbach teaches a surgical system wherein the control system is further configured to calculate a tissue thickness of tissue (Para. 0290-0294) positioned between the first jaw and the second jaw based on the determined time (Para. 0290-0294).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCuen and Leimbach to modify the surgical system of McCuen to include the control system of Leimbach.  A person of ordinary skill in the art would have been motivated to make such change in order to optimize and customize the speed of the firing member moving through the tissue.

Regarding claim 32, McCuen is silent about the surgical stapling system wherein the control system is further configured to calculate a tissue thickness of tissue positioned between the anvil and the elongate channel based on the measured time.
However, Leimbach teaches the surgical stapling system wherein the control system is further configured to calculate a tissue thickness of tissue (Para. 0290-0294) positioned between the anvil and the elongate channel based on the measured time (Para. 0290-0294).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCuen and Leimbach to modify the surgical system of McCuen to include the control system of Leimbach.  A person of ordinary skill in the art would have been motivated to make such change in order to optimize and customize the speed of the firing member moving through the tissue.

Regarding claim 37, McCuen is silent about the surgical fastening system wherein the control system is further configured to calculate a tissue thickness of tissue positioned between the anvil and the elongate channel based on the determined time.
(Para. 0290-0294) positioned between the anvil and the elongate channel based on the determined time (Para. 0290-0294).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCuen and Leimbach to modify the surgical system of McCuen to include the control system of Leimbach.  A person of ordinary skill in the art would have been motivated to make such change in order to optimize and customize the speed of the firing member moving through the tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731